Exhibit 10.26

 

ENDOCYTE, INC.

 

SCHEDULE OF TERMS FOR

CHANGE IN CONTROL AND SEVERANCE AGREEMENTS

WITH EXECUTIVE OFFICERS

 

February 2018

 

 

 

 

Termination without Cause or Resignation for Good Reason, prior to a Change in
Control or after 12 months following a Change in Control

Termination without Cause or Resignation for Good Reason, within 12 months
following a Change in Control

Name of Executive Officer

Date of Agreement

Severance Payment – Percentage of Base Salary

140% COBRA Continuation

Accelerated vesting for equity awards that would have vested over the following

Severance Payment – Percentage of Base Salary

Severance Payment – Percentage of Target Bonus

140% COBRA Continuation

Percentage of unvested equity awards that will immediately vest

Michael A. Sherman

6/17/16

100%

12 months

12 months

200%

200%

24 months

100%

Michael A. Andriole

2/20/17

75%

9 months

9 months

150%

150%

18 months

100%

Alison A. Armour

8/10/15

75%

9 months

9 months

150%

150%

18 months

100%

Beth A. Taylor

5/15/15

75%

9 months

9 months

100%

100%

12 months

100%

Erik Chelius

2/21/18

75%

9 months

9 months

100%

100%

12 months

100%

Christopher P. Leamon

5/15/15

75%

9 months

9 months

150%

150%

18 months

100%

Katherine K. Parker

5/15/15

75%

9 months

9 months

100%

100%

12 months

100%

 

 

 



--------------------------------------------------------------------------------